The defendant was convicted in the circuit court of Monongalia county on an indictment drawn under section 31, Chapter 32-A, Code, charging him with bringing into the state and transporting from one place to another within the state a certain quantity of intoxicating liquor. From an order entering judgment, he prosecutes this writ.
As the defendant did not file a brief on this hearing we have only a bare summary of the assignments of error as set out in the petition to guide us. The one instruction given at the instance of the State is predicated on the section of the Code hereinbefore referred to, and we believe correctly applied the law to the case. The objection to the admission of evidence fails to point out any particular evidence or reasons for the same. While certain evidence, sought to be brought out on defendant's cross-examination, but excluded on motion of the State, was incorporated in a separate bill of exception, inasmuch as it was not relied on as a ground of error in the petition, the same must be treated as waived.
The one question left for our consideration is: Does the evidence support the verdict? The two officers making the search were acting under a search warrant issued by a justice of the peace of Monongalia county. Their testimony shows that the defendant was apprehended while driving on a highway in Monongalia county. In his car, which corresponded with that of the description in the warrant, was found fifty-one gallons of intoxicating liquor. Defendant offered no evidence at the trial. We are of opinion that the testimony of the officers justified the verdict and is supported by the law, and that we would not be warranted in setting it aside for lack of supporting evidence.
Perceiving no error in the record, we affirm the judgment.
 Affirmed. *Page 416